t c summary opinion united_states tax_court martin toombs petitioner v commissioner of internal revenue respondent docket no 27665-10s filed date james o creech iii for petitioner thomas d yang for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 after a concession by petitioner the issues remaining for decision are whether petitioner must include in gross_income a distribution he received from his former spouse’s retirement account and whether he is liable for the accuracy-related_penalty under sec_6662 we hold that petitioner must include the distribution in his gross_income but is not liable for the accuracy-related_penalty unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar petitioner concedes that he is not entitled to the dollar_figure alimony deduction that he claimed on his federal_income_tax return tax_return background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts and accompanying exhibits petitioner resided in the state of illinois at the time the petition was filed in date petitioner and his former spouse kimberly toombs were married during their marriage the former couple purchased real_property in hazel crest illinois marital residence also during their marriage ms toombs was a participant in the u s postal service federal employees’ thrift_savings_plan tsp and maintained a tsp retirement account tsp account in divorce proceedings were commenced in the circuit_court of cook county illinois family court in date the family court entered a judgment for dissolution of marriage divorce decree that incorporated a marital settlement agreement msa the msa was later amended by an agreed order article v of the amended msa memorializes the former couple’s agreement that petitioner would acquire the right to receive a interest in the marital share of ms toombs’ tsp account incident to their divorce with such funds being payable to him article v of the msa also states immediately upon such funds becoming available for withdrawal by husband husband shall withdraw his entire share of the monies in the thrift_savings_plan and pay such funds to wife as partial payment of the monies owed to wife for her share of the equity in the marital residence article vii dealing with the marital residence states husband shall immediately cash in his share of wife’s thrift_savings_plan and pay these entire funds to wife in addition article x of the msa states the parties agree that all allocations and transfers of property pursuant to this divorce proceeding are intended to be non-taxable events except as otherwise provided herein article x of the msa further states the parties shall execute any documents necessary to insure the non-taxable status of said property allocation herein petitioner’s divorce attorney discussed article x of the msa with petitioner at the time of petitioner’s divorce the marital share represents the portion of the benefit that had accrued during the former couple’s marriage in date the family court entered a retirement benefits court order family court order awarding petitioner the interest in the marital share of ms toombs’ tsp account as outlined in the msa in and pursuant to the amended msa petitioner withdrew dollar_figure from the tsp account which constituted his entire interest also pursuant to the amended msa once petitioner received the distribution check he transferred dollar_figure to ms toombs petitioner paid a commercial tax_return_preparer to prepare his federal_income_tax return petitioner discussed his divorce with his preparer and provided the preparer with a form 1099-r distribution from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a gross distribution of dollar_figure and a taxable_amount of dollar_figure pursuant to his preparer’s advice petitioner included the dollar_figure gross distribution in his gross_income and claimed a dollar_figure alimony deduction representing the payment he made to his former spouse in that year nothing in the record explains the dollar_figure difference between the amount withdrawn and the amount transferred to ms toombs nothing in the record explains why dollar_figure was treated as nontaxable respondent subsequently issued a notice_of_deficiency in which he disallowed petitioner’s dollar_figure alimony deduction and imposed an accuracy- related penalty with respect to the resulting dollar_figure income_tax deficiency i distribution discussion petitioner concedes that he is not entitled to the dollar_figure alimony deduction claimed on his tax_return and disallowed by respondent in the notice_of_deficiency see supra note nevertheless petitioner asserts that the dollar_figure distribution he received in and reported on his tax_return should not have been included in his gross_income petitioner bears the burden_of_proof on this affirmative issue see rule a a gross_income gross_income means all income from whatever source derived including income from pensions sec_61 pensions and retirement allowances paid_by the federal government generally constitute gross_income unless excluded by law schuller v commissioner tcmemo_2012_347 sec_1_61-11 income_tax regs for a taxpayer who uses the cash_receipts_and_disbursements_method of petitioner’s assertion was tried by the consent of the parties see rule b accounting such as petitioner an item is includible in gross_income in the year in which the item is actually or constructively received sec_451 sec_1_451-1 income_tax regs congress has provided specialized rules in the area of employee_plans distributions from a tsp are generally treated in the same manner as distributions from a_trust described in sec_401 sec_7701 and b see also u s c sec a and pursuant to sec_402 amounts actually distributed from a_trust described in sec_401 are taxable to the distributee under sec_72 which generally provides for the current taxation of distributions as ordinary_income as a general_rule the term distributee means the participant or beneficiary who is entitled to receive the distribution under the plan see 97_tc_51 seidel v commissioner tcmemo_2005_ however under sec_402 a former spouse is treated as the distributee with respect to distributions made to that spouse under a qualified_domestic_relations_order qdro and such distributions constitute taxable_income sec_402 provides in relevant part that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee under sec_72 relating to annuities to that spouse see 131_tc_215 the former spouse that receives the distribution under the qdro is also referred to as the alternate_payee id the record establishes and the parties do not dispute that the distribution at issue here is treated as made pursuant to a qdro in and pursuant to the divorce decree and family court order petitioner was awarded a interest in the marital portion of his former spouse’s tsp account in early petitioner cashed in his share of the tsp account receiving a dollar_figure distribution as an alternate_payee the distribution petitioner received with respect to hi sec_50 share of the tsp account is includible in his gross_income unless excluded by law see sec_61 schuller v commissioner tcmemo_2012_347 sec_1_61-11 income_tax regs furthermore if not excluded the distribution is currently taxable to petitioner under sec_72 see sec_402 e a under sec_414 a distribution from a governmental_plan such as the tsp in the instant case is treated as made pursuant to a qdro if it is made pursuant to a domestic_relations_order as defined in sec_414 that meets the requirement of sec_414 see eg 138_tc_378 n b petitioner’s theory of exclusion petitioner argues that the dollar_figure distribution he received in is excluded from his gross_income under sec_1041 in that regard petitioner alleges that his withdrawal of the tsp funds constituted a transfer of property to a third party on behalf of his former spouse within the purview of sec_1 1t c q a-9 temporary income_tax regs fed reg date we disagree sec_1041 provides that n o gain_or_loss shall be recognized on a transfer of property from an individual to a former spouse but only if the transfer is incident to the divorce this court has generally held that transfers of property between spouses incident to a divorce neither are taxable events nor give rise to deductions or recognizable income 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir sec_1_1041-1t q a-9 temporary income_tax regs supra provides in relevant part q-9 may transfers of property to third parties on behalf of a spouse or former spouse qualify under sec_1041 a-9 yes there are three situations in which a transfer of property to a third party on behalf of a spouse or former spouse will qualify under sec_1041 provided all other requirements of the section are satisfied the first situation is where the transfer to the third party is required by a divorce_or_separation_instrument however e xclusions from gross_income are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion zimmerman v commissioner tcmemo_2008_36 wl at according to petitioner after he was awarded a interest in his former spouse’s tsp account he allegedly sold that interest back to the tsp pension administrator in exchange for dollar_figure in sales proceeds in petitioner’s view the alleged sale of hi sec_50 interest to the plan_administrator in exchange for dollar_figure was a transfer of property to a third party on behalf of his former spouse required by the divorce decree and therefore was a nontaxable event under sec_1_1041-1t q a-9 temporary income_tax regs supra we decline to recharacterize petitioner’s withdrawal as a sale or transfer of property to the tsp pension administrator because the record shows that no such sale or transfer occurred rather petitioner merely cashed out hi sec_50 interest in the tsp account withdrawing the dollar_figure distribution in our view petitioner has failed to establish that his situation falls within the clear scope of the exclusion provided by sec_1_1041-1t q a-9 temporary income_tax regs supra particularly where congress has provided special rules dealing with distributions from employees’ plans pursuant to domestic relations orders although petitioner may not have foreseen the tax consequences of his withdrawal as structured in the msa the supreme court has held that ‘ w hile a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not’ 429_us_569 quoting 417_us_134 petitioner cites 114_tc_14 aff’d without published opinion sub nom mulberry motor parts inc v commissioner 273_f3d_1120 11th cir in support of his argument that the dollar_figure distribution constituted a sale of hi sec_50 interest in the tsp account to the tsp plan_administrator on behalf of his former spouse we find petitioner’s reliance on read misplaced in read we held that ms read’s sale of stock to a corporation was on behalf of mr read because either mr read or the corporation wholly owned by ms read and mr read was obligated under a divorce judgment to purchase the stock the situation in read is readily distinguishable from petitioner’s case because read did not involve a pension distribution and petitioner has failed to demonstrate in the instant case that any transfer of property to the tsp plan_administrator occurred instead the record establishes that petitioner’s receipt of the tsp funds was a taxable_distribution see sec_402 e a therefore on the record before us we hold that the dollar_figure distribution that petitioner received in and that he reported on his tax_return constitutes gross_income to him for ii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment that is due to a substantial_understatement_of_income_tax the definition of an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a 290_us_111 the notice_of_deficiency indicates that petitioner should have reported a tax of dollar_figure on his tax_return petitioner reported dollar_figure given our disposition of the first issue petitioner understated his income_tax_liability by dollar_figure which exceeds dollar_figure and is greater than of the tax required to be shown on his return see sec_6662 accordingly respondent has met his burden of production sec_6664 provides an exception to the imposition of the accuracy- related penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice see 85_tc_934 sec_1_6664-4 income_tax regs it is clear from the record that petitioner is not a tax expert or experienced in tax matters and relied reasonably and in good_faith on his divorce attorney and return preparer to determine the treatment of the payment made to his former spouse see 469_us_241 after considering the totality of the facts and circumstances we are satisfied that petitioner who discussed his divorce with his preparer and provided her with the form 1099-r acted in good_faith and comes within the reasonable_cause exception of sec_6664 therefore we hold that petitioner is not liable for the accuracy-related_penalty under sec_6662 conclusion we have considered all of the arguments advanced by the parties and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to that reached herein to give effect to our disposition of the disputed issue as well as petitioner’s concession see supra note decision will be entered for respondent as to the income_tax deficiency and for petitioner as to the accuracy-related_penalty
